                                                                          USDC SDNY
UNITED STATES DISTRICT COURT                                              DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                             ELECTRONICALLY FILED
 -------------------------------------------------------------- X         DOC #:
  FRANCISCO ALVARADO,                                           :         DATE FILED: 1/22/2020
  ON BEHALF OF HIMSELF, FLSA                                    :
  COLLECTIVE PLAINTIFFS AND THE                                 :
  CLASS,                                                        :
                                                                :          19-CV-4036 (VEC)
                                              Plaintiff,        :
                                                                :                ORDER
                            -against-                           :
                                                                :
                                                                :
 VILLAS MARKET PLACE INC. D/B/A                                 :
 GARDEN GOURMET MARKET,                                         :
 AND ANDREAS ZOITAS,                                            :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on January 8, 2020, the Court conditionally certified a collective in this case,

see Dkt. 42; and

        WHEREAS on January 17, 2020, the parties submitted a revised proposed notice of

pendency, see Dkt. 43;

        IT IS HEREBY ORDERED that the Court will not approve the parties’ proposed notice

at this time. The parties must submit a revised notice containing the revisions attached hereto. If

the parties do so, the Court will consider approving their proposed notice. A revised notice must

be submitted not later than January 30, 2020.

SO ORDERED.

                                                                    ________________________
Date: January 22, 2020                                                 VALERIE CAPRONI
      New York, New York                                             United States District Judge
EXHIBIT A
 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

 FRANCISCO ALVARADO,
 on behalf of himself, FLSA Collective Plaintiffs
 and the Class,
                      Plaintiff,                            Case No. 19-cv-04036

                   v.                                       NOTICE OF PENDENCY OF
                                                            LAWSUIT REGARDING WAGES
 VILLAS MARKET PLACE INC.
       d/b/a GARDEN GOURMET MARKET,
 and ANDREAS ZOITAS,
                        Defendants.


   Please read this notice if you are or were employed as a Porter, Cook, or Stock
        Clerk by VILLAS MARKET PLACE INC d/b/a GARDEN GOURMET
         MARKETPLACE at any time between May 6, 2016 and the present

     Former employee FRANCISCO ALVARADO (“Plaintiff”) has filed this lawsuit against
VILLAS MARKET PLACE INC. d/b/a GARDEN GOURMET MARKET and ANDREAS
ZOITAS (“Defendants”) under the Fair Labor Standards Act (“FLSA”).
         Plaintiff , seeksing (i) unpaid wages (ii) overtime premium at the rate of one and one half
times the regular rate for work in excess of forty (40) hours per workweek; and (iii) compensation
for all regular and overtime hours worked but not paid due to a policy of time shaving.
      Defendants vigorously deny any wrongdoing and/or liability and deny that any employee
was underpaid for his or her work at any timethat Plaintiff’s claims have merit.
        The purpose of this Notice is to advise you of the existence of these FLSA claims and of
certain rights you may have with respect to the FLSA claims. No determination has been made
that you are owed any wages, and the Court is not endorsing the merits of this lawsuit or advising
you to participate in this lawsuitThe Court has not decided the merits of any claims or whether
either party is right or wrong. You are under no obligation to respond to this notice.
                                      YOUR LEGAL RIGHTS
        If you worked for Defendants as a Porter, Cook, or Stock Clerk at any time between May
6, 2016 and the present, you may join this lawsuit. If you believe that you may be able to assert
any of the claims described above, you have the right to participate in this lawsuit. The right to
participate may be subject to a court decision that you are similarly situated to the Plaintiff. It is
your right to join or not to join this lawsuit. If you decide to join this lawsuit, it is illegal for
Defendants to retaliate, discharge, take any adverse action, or discriminate against you in any way
for participating in this lawsuit.
       If you decide to participate in this lawsuit’s FLSA claim, you will be required to provide
information, documents, and answer questions. You may also be required to testify at a deposition
and, potentially, testifying at a trial in this matter. You will also be bound by the outcome of this
lawsuit’s FLSA claims, whether it is favorable or unfavorable to youthe plaintiffs. The plaintiffs
may obtain nothing by virtue of the lawsuit.




       To join this lawsuit, you must sign a “Consent to Sue” form, which is enclosed with this
Notice, and send it on or before [2 months from the date notice is sent out] to:
                       C. K. Lee, Esq.
                       Lee Litigation Group, PLLC
                       148 West 24th Street, 8th Floor
                       New York, NY 10011
                       Tel: (212) 465-1180
                       Fax: (212) 465-1181
                       Email: cklee@leelitigation.com

         If you choose not to join this lawsuit, you will not be entitled to share in any amounts
recovered by the Plaintiffs if they are successful in obtaining an award from a trial or settlement
of this lawsuit. You will also not be affected bound by any ruling, judgment, or settlement rendered
in this lawsuit. You should also be aware that your federal wage and hourFLSA claims are limited
by either a two or three year statute of limitations from the date of the violation.
                       THE LAWYERS REPRESENTING PLAINTIFF
        If you join this lawsuit and agree to be represented by Plaintiff through his attorneys, you
will be represented by Lee Litigation Group, PLLC. The firm is handling the lawsuit on a
“contingency fee” basis, which means that the firm will only be paid if this case is settled
successfully or if Plaintiff prevails at trial. yYou willdo not have to pay out-of-pocket any
attorneys’ fees or expenses to participate infor this lawsuit. If the Plaintiff wins a favorable
judgment or successfully settles this lawsuit, Lee Litigation Group, PLLC may ask the Court to
award it its reasonable lodestar orattorneys’ fees in an amount up to one-third of the monetary
recovery, whichever is greater. Alternatively, Lee Litigation Group, PLLC may ask the Court to
award it attorneys’ fees equal to the number of hours its attorneys have spent on the litigation times
the attorneys’ normal billing rate. However, theAny decision whether to award such a fee, and
how much shall be awarded, will be at the sole discretion of the Court.
        If you decide to join this lawsuit, Yyou are not required to be represented by have Lee
Litigation Group, PLLC represent you. If you want your own attorney to represent you in this
lawsuit, you may do so, but subject to whatever fee arrangements you make with that attorney. If
you chose to participate in the lawsuit and to be represented by separate counsel, if the case is
successful your attorney may make a request to the Court for attorney’s’ fees.would have to be
made for that attorney’s fees and expenses, and the arrangements could be the same as Lee
Litigation Group, PLLC.
                              GETTING MORE INFORMATION
       You can obtain more information about this lawsuit by contacting C.K. Lee, Esq.:
              C. K. Lee, Esq.
              Lee Litigation Group, PLLC
              148 West 24th Street, 8th Floor
              New York, NY 10011
              Tel: (212) 465-1180
              Fax: (212) 465-1181
              Email: cklee@leelitigation.com

Do not call or write the Court or the Clerk’s Office with questions.
Dated: Bronx, New York, _____________________________
                                "CONSENT TO SUE" FORM
 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK


 FRANCISCO ALVARADO,
 on behalf of himself, FLSA Collective Plaintiffs
 and the Class,
                      Plaintiff,

      v.
                                                         Case No. 19-cv-04036
 VILLAS MARKET PLACE INC.
       d/b/a GARDEN GOURMET MARKET,
 and ANDREAS ZOITAS,

                      Defendants.




If you are or were employed as a Porter, Cook, or Stock Clerk by VILLAS MARKET
PLACE INC d/b/a GARDEN GOURMET MARKETPLACE located at 5665 Broadway,
Bronx, New York 10463, at any time between May 6, 2016 and the present, complete and
mail this Consent Form by [2 months from the date notice is sent out] to:

                      C. K. Lee, Esq.
                      Lee Litigation Group, PLLC
                      148 West 24th Street, 8th Floor
                      New York, NY 10011
                      Tel: (212) 465-1180
                      Fax: (212) 465-1181


I hereby consent to join this lawsuit as a party plaintiff. By signing and returning this consent
form, I hereby designate Plaintiff or his counsel Lee Litigation Group, PLLC to represent
me and make decisions on my behalf concerning the litigation and any settlement. (If you
wish to join the lawsuit but have selected your own attorney, please complete the information

   Name:
   Address:
   City:                                      State:                       Zip:
   Telephone Number: _________________ Social Security No.:
   E-mail Address:
   SIGNATURE: _______________________________________Date:


   [You must also complete the information on the next page]




By signing and returning this consent form, I hereby designate Plaintiff or and his counsel
Lee Litigation Group, PLLC to represent me and make decisions on my behalf concerning
the litigation and any settlement.

SIGNATURE:_________________________________________Date:___________________

I wish to join the lawsuit, but I have selected ______________________________________
(enter name and telephone number of your attorney) to represent me.

SIGNATURE:_________________________________________Date:___________________
EXHIBIT B
 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

 FRANCISCO ALVARADO,
 on behalf of himself, FLSA Collective Plaintiffs
 and the Class,
                      Plaintiff,                            Case No. 19-cv-04036

                   v.                                       NOTICE OF PENDENCY OF
                                                            LAWSUIT REGARDING WAGES
 VILLAS MARKET PLACE INC.
       d/b/a GARDEN GOURMET MARKET,
 and ANDREAS ZOITAS,
                        Defendants.


   Please read this notice if you are or were employed as a Porter, Cook, or Stock
        Clerk by VILLAS MARKET PLACE INC d/b/a GARDEN GOURMET
         MARKETPLACE at any time between May 6, 2016 and the present

     Former employee FRANCISCO ALVARADO (“Plaintiff”) has filed this lawsuit against
VILLAS MARKET PLACE INC. d/b/a GARDEN GOURMET MARKET and ANDREAS
ZOITAS (“Defendants”) under the Fair Labor Standards Act (“FLSA”).
        Plaintiff seeks (i) unpaid wages (ii) overtime premium at the rate of one and one half times
the regular rate for work in excess of forty (40) hours per workweek; and (iii) compensation for
all regular and overtime hours worked but not paid due to a policy of time shaving. Defendants
deny that Plaintiff’s claims have merit.
        The purpose of this Notice is to advise you of the existence of these FLSA claims and of
certain rights you may have with respect to the FLSA claims. The Court has not decided the
merits of any claims or whether either party is right or wrong. You are under no obligation to
respond to this notice.
                                      YOUR LEGAL RIGHTS
        If you worked for Defendants as a Porter, Cook, or Stock Clerk at any time between May
6, 2016 and the present, you may join this lawsuit. If you believe that you may be able to assert
any of the claims described above, you have the right to participate in this lawsuit. The right to
participate may be subject to a court decision that you are similarly situated to the Plaintiff. It is
your right to join or not to join this lawsuit. If you decide to join this lawsuit, it is illegal for
Defendants to retaliate, discharge, take any adverse action, or discriminate against you in any way
for participating in this lawsuit.
        If you decide to participate, you will be required to provide information, documents, and
answer questions. You may also be required to testify at a deposition and, potentially, testify at a
trial. You will also be bound by the outcome of this lawsuit’s FLSA claims, whether it is favorable
or unfavorable to you.
       To join this lawsuit, you must sign a “Consent to Sue” form, which is enclosed with this
Notice, and send it on or before [2 months from the date notice is sent out] to:
                       C. K. Lee, Esq.
                       Lee Litigation Group, PLLC
                       148 West 24th Street, 8th Floor
                       New York, NY 10011
                       Tel: (212) 465-1180
                       Fax: (212) 465-1181
                       Email: cklee@leelitigation.com

        If you choose not to join this lawsuit, you will not be entitled to share in any amounts
recovered from a trial or settlement of this lawsuit. You will also not be bound by any ruling,
judgment, or settlement rendered in this lawsuit. You should also be aware that your FLSA claims
are limited by a two or three year statute of limitations from the date of the violation.
                       THE LAWYERS REPRESENTING PLAINTIFF
         If you join this lawsuit and agree to be represented by Plaintiff through his attorneys, you
will be represented by Lee Litigation Group, PLLC. The firm is handling the lawsuit on a
“contingency fee” basis, which means that the firm will only be paid if this case is settled
successfully or if Plaintiff prevails at trial. You will not have to pay out-of-pocket any attorneys’
fees or expenses to participate in this lawsuit. If Plaintiff wins a favorable judgment or successfully
settles this lawsuit, Lee Litigation Group, PLLC may ask the Court to award it attorneys’ fees in
an amount up to one-third of the monetary recovery. Alternatively, Lee Litigation Group, PLLC
may ask the Court to award it attorneys’ fees equal to the number of hours its attorneys have spent
on the litigation times the attorneys’ normal billing rate. Any decision to award such a fee, and
how much shall be awarded, will be at the sole discretion of the Court.
        If you decide to join this lawsuit, you are not required to be represented by Lee Litigation
Group, PLLC. If you want your own attorney to represent you in this lawsuit, you may do so, but
subject to whatever fee arrangement you make with that attorney. If you chose to participate in
the lawsuit and to be represented by separate counsel, if the case is successful your attorney may
make a request to the Court for attorneys’ fees.
                              GETTING MORE INFORMATION
       You can obtain more information about this lawsuit by contacting C.K. Lee, Esq.:
                       C. K. Lee, Esq.
                       Lee Litigation Group, PLLC
                       148 West 24th Street, 8th Floor
                       New York, NY 10011
                       Tel: (212) 465-1180
                       Fax: (212) 465-1181
                       Email: cklee@leelitigation.com

       Do not call or write the Court or the Clerk’s Office with questions.
       Dated: Bronx, New York, _____________________________
                                "CONSENT TO SUE" FORM
 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK


 FRANCISCO ALVARADO,
 on behalf of himself, FLSA Collective Plaintiffs
 and the Class,
                      Plaintiff,

      v.
                                                         Case No. 19-cv-04036
 VILLAS MARKET PLACE INC.
       d/b/a GARDEN GOURMET MARKET,
 and ANDREAS ZOITAS,

                      Defendants.


If you are or were employed as a Porter, Cook, or Stock Clerk by VILLAS MARKET
PLACE INC d/b/a GARDEN GOURMET MARKETPLACE located at 5665 Broadway,
Bronx, New York 10463, at any time between May 6, 2016 and the present, complete and
mail this Consent Form by [2 months from the date notice is sent out] to:

                      C. K. Lee, Esq.
                      Lee Litigation Group, PLLC
                      148 West 24th Street, 8th Floor
                      New York, NY 10011
                      Tel: (212) 465-1180
                      Fax: (212) 465-1181

I hereby consent to join this lawsuit as a party plaintiff.

   Name:
   Address:
   City:                                      State:                     Zip:
   Telephone Number: _________________ Social Security No.:
   E-mail Address:
   SIGNATURE: _______________________________________Date:


   [You must also complete the information on the next page]
I hereby designate Plaintiff and his counsel Lee Litigation Group, PLLC to represent me
and make decisions on my behalf concerning the litigation and any settlement.

SIGNATURE:_________________________________________Date:___________________

I wish to join the lawsuit, but I have selected ______________________________________
(enter name and telephone number of your attorney) to represent me.

SIGNATURE:_________________________________________Date:___________________
